ACCEPTED
                                                                                      14-15-00550-CV
                                                                      FOURTEENTH COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                11/23/2015 1:44:26 PM
                                                                                CHRISTOPHER PRINE
                                                                                               CLERK

                           NO. 14-15-00550-CV
                 ______________________________________
                                                            FILED IN
                                                      14th COURT OF APPEALS
                   IN THE COURT OF APPEALS FOR THE HOUSTON, TEXAS
                    FOURTEENTH JUDICIAL DISTRICT 11/23/2015 1:44:26 PM
                            HOUSTON, TEXAS            CHRISTOPHER A. PRINE
                 ______________________________________       Clerk


             JACK N. MCCRARY AND SUZANNE F. MCCRARY

                                             Appellants

                                        v.

   WILLIAM A. HIGHTOWER, UBS FINANICAL SERVICES, INC., B. B.
   TURLEY, BRIAN DAVIDSON AND PANORAMIC INVESTIGATIONS

                                        Appellees.
                 ______________________________________

                On Appeal from the 152nd Judicial District Court
           of Harris County, Texas, Texas; Trial Court No. 2014-40928
                 ______________________________________

     BRIAN DAVIDSON D/B/A PANORAMIC INVESTIGATIONS
 AND UBS FINANCIAL SERVICES, INC.’S FIRST JOINT UNOPPOSED
    MOTION TO EXTEND TIME TO FILE APPELLEES’ BRIEFS
            ______________________________________

TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

      Appellees Brian Davidson d/b/a Panoramic Investigations (“Panoramic”)

and UBS Financial Services, Inc. (“UBS”) file their first join unopposed motion to

extend the time to file their Appellees’ Briefs under Texas Rules of Appellate

Procedure 38.6(d) and 10.5(b).
      The Clerk’s Record and Supplemental Clerk’s Record were filed on August

27, 2015, and October 20, 2015, respectively. The Reporter’s Record was filed on

October 2, 2015. The Appellants filed their Brief on October 30, 2015. The

Appellees’ Briefs are currently due on November 30, 2015. Panoramic and UBS

request an extension of time to up to and including January 8, 2016 (38 days), to

file their Briefs. Appellants are unopposed.

      Panoramic’s counsel is unable to finalize and file Appellee’s brief by the

current deadline due to his involvement in the following matters:

      Cause No. 15-10723; Timothy White v. Regional Adjustment Bureau, Inc.
      d/b/a RAB, Inc. v. Marshall Meyers; United States Court of Appeal for the
      Fifth Circuit. Prepared and filed Appellant’s Brief, which was due on
      November 9, 2015. Addition briefing is due by December 7, 2015, and the
      case is set for oral argument on December 16, 2015.

      Cause No. 2013-45172; Heather Tenini Kuentz, et al. v. The Cole Group,
      Inc. et al.; 269th Judicial District Court of Harris County, Texas.
      Preparation for initial November 9, 2015, trial setting, and ongoing
      involvement in post-summary judgment submissions and hearings as case
      transitions to appeal.

      Cause No. 08-15-00113-CV; David Sims v. The City of Madisonville and the
      Madisonville Police Department; Eighth Judicial District Court of Appeals.
      Preparation of motion for reconsideration of motion to dismiss for want of
      jurisdiction to be filed the week of November 23, 2015.

      Cause No. No. 1:15-CV-00338 JB/CG; Grasshopper Natural Medicine,
      LLC, et al. v. Hartford Casualty Insurance Company; United States District
      Court for the District of New Mexico. Preparation of written discovery
      responses and written discovery requests served November 20, 2015.




                                          2
      UBS’s counsel is unable to finalize and file Appellee’s brief by the current

deadline due to his involvement in the following matters:

      Virtus Capital L.P. v. Eastman Chemical Company, et al. C.A. No. 9808-
      VCL in the Chancery Court for the State of Delaware. Defendants’ reply in
      support of motion to compel and opposition to Plaintiff’s motion to compel
      due November 30, 2015, oral hearing in Delaware on December 2, 2015,
      and opposition to motion for class certification due December 18, 2015;

      Merrill Lynch, Pierce, Fenner & Smith Inc. v. Roman Reed and Victor
      Barrionuevo, FINRA Arbitration Case No. 15-00553, document productions
      due December 1, 2015 and motions to compel due December 23, 2015.

      This motion is not sought for the purpose of delay, but to ensure the Court

has adequate and sufficient briefing to aid in its decision-making process.

      For these reasons, Appellees Panoramic and UBS respectfully request the

Court to extend Appellees’ deadline to file their Briefs by 38 days, rendering

Appellee’s brief due on or before January 8, 2016. Appellees further request

general relief to which it may be justly entitled.

                                        Respectfully submitted,

                                        CHAMBERLAIN, HRDLICKA, WHITE,
                                        WILLIAMS & AUGHTRY

                                        By:       /S/ Steven J. Knight
                                               Steven J. Knight
                                               State Bar No. 24012975
                                               steven.knight@chamberlainlaw.com
                                               1200 Smith, Suite 1400
                                               Houston, Texas 77002
                                               Telephone: (713) 658-1818
                                               Facsimile: (713) 658-2558


                                           3
                                     COUNSEL FOR BRIAN DAVIDSON D/B/A
                                     PANORAMIC INVESTIGATIONS

                                              And

                                     PRATT & FLACK, LLP

                                     By:      /S/ Paul D. Flack
                                            Paul D. Flack
                                            State Bar No. 00786930
                                            pflack@prattflack.com
                                            4306 Yoakum Blvd., Suite 500
                                            Houston, Texas 77006
                                            Telephone: (713) 705-3087
                                            Facsimile: (888) 819-2258

                                     COUNSEL FOR UBS FINANCIAL SERVICES,
                                     INC.

                        CERTIFICATE OF SERVICE
       A true and correct copy of the foregoing has been forwarded to all counsel
of record on November 23, 2015, in the manner indicated below:

      Counsel for Jack McCrary and Suzanne McCrary:

      Arnold Vickery (andy@justiceseekers.com)
      Fred Shepherd (fred@justiceseekers.com)

      Counsel for William Hightower:

      Andrew Harvin (aharvin@drhrlaw.com)
      Peter Wells (pwells@drhrlaw.com)

                                                    /S/ Steven J. Knight
                                              Steven J. Knight




                                        4
                    CERTIFICATE OF CONFERENCE
      I conferred with Appellants’ counsel Fred Shepherd concerning the relief
requested herein, and Mr. Shepherd stated Appellants were unopposed.

                                                /S/ Steven J. Knight
                                          Steven J. Knight
2028933.1
007205..000021




                                      5